Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendments have been received.
Claims 1-7 are pending in this application and are examined on their merits.

Objection(s):

The abstract of the disclosure is objected to because of the use of phrases such as provided as means, etc. 
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

	B)
Paragraph [0023] of published specification is objected to because of misspellings of the words “sorbit” and “inosit”. 
Correction is required.
	
C)
Claims 5 and 6 are objected to because of the following informalities:  
In claim 5, line 3, delete “(A)”, and line 4, replace “4-methyl umbelliferyl-p-D-glucopyranoside” with --4-methylumbelliferyl-p-D-glucopyranoside--.
In claim 6, line 3, replace “wherein a composition” with –further--. 

Appropriate correction is required.

Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stessl et al. (Journal of Applied Microbiology, 2009, Vol. 106, p. 651–659) in view of Salter et al. (U.S. PGPUB 20160040211 A1, Published on Feb. 2016).
Regarding claim 1, Stessl et al. teach a culture medium comprising; a first chromogenic substance which develops a color when decomposed by beta-glucosidase, or a first fluorogenic substance which Listeria spp. Furthermore, the two pathogenic species L. monocytogenes and Listeria ivanovii can be distinguished from non-pathogenic Listeria spp. by their phosphatidylinositol-specific phospholipase C (PI-PLC) activity) (see for example, p. 651 “Introduction” left-hand column 1st paragraph).
Regarding claim 4, Stessl et al. teach 5-bromo-4-chloro-3-indoxyl-p-D-glucopyranoside (5-bromo-4-chloro-3-indolyl-p-D-glucopyranoside) (see for example, p. 651 “Introduction” left-hand column 1st paragraph).
Regarding claim 7, Stessl et al. teach a method for detecting Listeria monocytogenes and/ or Listeria ivanovii, the method comprising: the seeding and culturing a specimen on the culture medium and detecting a color or fluorescence of a colony which appeared on the culture medium (testing by plating chromogenic plating media with contaminated food samples and detecting the presence of Listeria spp. colonies including Listeria monocytogenes and Listeria ivanovii after incubation on ALOA-type chromogenic media) (see for example, p. 652 left-hand column “Materials and Methods” Fig. 1 and its description, p. 653 Table 1 and descriptions, and p. 656 Figure 2a-2d and related descriptions).

Stessl et al. do not explicitly teach culture medium comprises a sugar (claim 1), the sugar is glucose (claim 2), the culture medium comprises the sugar at a concentration at the time of detection of 2 g/L or more and 30 g/L or less (claim 3), chromogenic substance or fluorogenic substance is 4-methylumbelliferyl-p-D-glucopyranoside (claim 5), and a composition comprising gelling agent and a nutritional component that is supported or layered on a fibrous water-absorbing sheet (claim 6).

Moreover, regarding claim 5, before the effective filing date of the invention Salter et al. teach a selective culture medium comprising chromogenic or fluorogenic substance for enzyme beta-glucosidase that is 4-methylumbelliferyl-p-D-glucopyranoside (or X-gal) for detecting pathogens such as Salmonella, Listeria, etc. (see for example, p. 1 paragraphs [0012], [0015], p. 2 paragraph [0023], and p. 4 paragraph [0050]). Salter et al. also teach combining indicators chromogenic and fluorogenic substances/substrates 
Therefore, a person of ordinary skill in the art before the effective filing date of the invention, knowing that 4-methylumbelliferyl-p-D-glucopyranoside (or X-gal) is a chromogenic substrate (indicator agent) for enzyme beta-glucosidase (as taught by Salter et al.), would have been motivated to substitute 4-methylumbelliferyl-p-D-glucopyranoside for the chromogenic substrate/substance in the culture medium taught by prior art (combined teachings of Stessl et al. and Salter et al.), because substitution of the chromogenic substrate 4-methylumbelliferyl-p-D-glucopyranoside (or X-gal) taught by the prior art to be decomposed by enzyme beta-glucosidase for another chromogenic substrate decomposed by the same enzyme beta-glucosidase in the culture medium would have been obvious (Also, see MPEP 2144.06 II. substituting equivalents for the same purpose). The claimed culture medium would have been obvious because Salter et al. teach a selective culture medium comprising a chromogenic or fluorogenic substance for enzyme beta-glucosidase that is 4-methylumbelliferyl-p-D-glucopyranoside (or X-gal) for detecting pathogens.
Regarding claim 6, Stessl et al. teach culture medium comprising a composition comprising a gelling agent and nutritional components for bacterial cells (plating media and ready-to-use agar plates) (see for example, p. 652 left-hand column 2nd paragraph “Test media”). Moreover, before the effective filing date of the invention Salter et al. teach a culture medium comprising a composition comprising a gelling agent and a nutritional component for a bacterial cell other than the sugar which is supported or layered on a fibrous water-absorbing sheet (culture medium comprising gelling agent, bacterial nutritive ingredient, e.g., meat peptone, …, yeast extract, and a fibrous material) for pathogens such as Listeria, etc., and further teach using the culture medium simplify testing and reduce production cost (see for example, page 1 paragraphs [0010]-[0012] ,p. 3 [0039], p. 4 paragraphs [0045]-[0046], [0048], Figure 1, and claim 1). 
Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to modify the prior art culture medium by applying the teachings of Salter et al. and provide a gelling agent and a nutritional component for a bacterial cell other than sugar that is 
Conclusions:
No claim(s) is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KADE ARIANI/Primary Examiner, Art Unit 1651